Title: From George Washington to William Livingston, 1 December 1776
From: Washington, George
To: Livingston, William



Dear Sir
Brunswic [N.J.] 1st Decemr 1776

I wrote to you yesterday, but as from every Information of the Motions of the Enemy, their Intent seems plainly directed thro this State, and then on to Philadelphia, I cannot help calling upon you in the most urgent Manner, and begging you to fall upon proper Means to draw forth the Strength of your province to my Support.
The Enemy’s advanced parties were last Night at Bonum Town four Miles on this Side Woodbridge. They are impressing Waggons and Horses, and collecting Cattle and Sheep, which is a further proof of their intent to march a considerable Distance. Unless my Force is speedily augmented, it will be impossible for me to make any Stand at this place, when the Enemy advance, as I have not, including General Williamsons Militia (say 1000) more than four thousand Men. The Militia from the Counties of Morris & Sussex turn out slowly and reluctantly, whether owing to the want of Officers of Spirit to encourage them, or your Summons not being regularly sent to them I cannot say, but I have reason to believe there has been a deficiency in both Cases. Designing Men have been purposely sent among them to influence some and intimidate others, and except Gentlemen of Spirit and Character will appear among them and rouse them, little can be expected. I wrote to Genl Williamson last Night and pressed him to exert himself, but I have reason to beleive he has not the Confidence of the People as much as could be wished. My Accounts of the Reinforcements to be expected from pennsylvania are very encouraging, but from the Distance and necessary delays attending a sudden March I cannot look for them under a Week or ten days, in which time the Enemy will have reached the Delaware at least, if not opposed by more than my present Numbers. Genl Lee is on his March down to join me, but if the Enemy should throw in a Body of Men between us, he will

be obliged to make a considerable circuit to avoid them. The Boats and Craft all along the Delaware Side should be secured, particularly the Durham Boats used for the Transportation of produce down the River, parties should be sent to all the landings to have them removed to the other Side, hauled up and put under proper Guards. One such Boat would transport a Regiment of Men.
